DeBRULER, Justice,
concurring.
The core circumstances shown by the record, upon which the trial court ruled appellant's custodial statements to be admissible, include cireumstances, spanning a two day period. Appellant's daughter Danielle was pronounced dead at Methodist Hospital at about 2:00 p.m. on January 81, 1990. At that point, Appellant displayed hostility toward the suggestion that an autopsy be performed. Police were called by the emergency room doctor. Detectives then arrived and talked with appellant and the child's mother. Twelve hours later at 2:00 a.m. on February 1, 1990, the Indianapolis police responded to a report of a man trying to break into an apartment. Appellant was chased from the building, and was seen to throw a hammer to the ground. He was immediately arrested on the scene for attempted burglary and transported to the city lockup. Seventeen
*373hours later at 7:00 p.m. February 1, 1990, appellant was taken from his cell to an interrogation room. He was read his Miranda rights and signed a waiver. In the very next moment he was first told the specific subject of the questioning, namely Danielle's death. Under questioning, appellant denied involvement in the death, but agreed to take a polygraph. In pretest questioning, appellant again denied responsibility, but said he was drinking heavily near the date of death and "anything was possible when-when he was drinking." This statement was permitted in evidence over appropriate objection.
Appellant makes a Fifth Amendment claim of inadmissibility, arguing that his waiver of the privilege against self-incrimination and the right to counsel was not shown by the prosecution to be knowing, intelligent and voluntary as required by Miranda v. Arizona, 884 U.S. 486, 86 S.Ct. 1602, 16 LEd.2d 694 (1966). The gravamen of the claim is that the interrogator did not tell him the specific purpose of the interrogation, i.e., to get incriminating evidence of the cause of the child's death. Generally, where the advisements are given in conformity with the Miranda dic tates, and the suspect is aware that the interrogator intends to use any statements to procure a conviction, the subsequent waiver is valid. Moran v. Burbine, 475 U.S. 412, 106 S.Ct. 1135; 89 LEd.2d 410 (1986). Umited States v. Washington, 431 U.S. 181, 97 S.Ct. 1814, 52 LEd.2d 238 (1977). However, here there is more than a complete set of advisements. Appellant's knowledge of the trauma to the child's body, the tragic death of the child itself, and the events at the hospital, provided him with notice that a serious inquiry into the cause of her death was in the offing. Accordingly, I agree that upon this record, a rational trier of fact could conclude beyond a reasonable doubt that the waiver was valid by Fifth Amendment standards despite the lack of a warning of the crime under investigation. There is no cause here to consider whether such an additional warning is required under state law. CZ In Re Caito (1984), Ind., 459 N.E.2d 1179; State ex rel Pollard v. Criminal Court of
Marion County (1975), 263 Ind. 286, 329 N.E.2d 578; State v. Fields (1988), Ind. App., 527 N.E.2d 218.
DICKSON, J., concurs.